

117 S2083 IS: Honoring Our Promises through Expedition for Afghan SIVs Act of 2021
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2083IN THE SENATE OF THE UNITED STATESJune 16, 2021Mr. Cornyn (for himself and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo waive the requirement to undergo a medical exam for aliens who are otherwise eligible for special immigrant status under the Afghan Allies Protection Act of 2009, and for other purposes. 1.Short titleThis Act may be cited as the Honoring Our Promises through Expedition for Afghan SIVs Act of 2021 or the HOPE for Afghan SIVs Act of 2021.2.Waiver of medical exam for Afghan allies(a)AuthorizationThe Secretary of State or the Secretary of Homeland Security may waive any requirement to undergo a medical exam under section 221(d) of the Immigration and Nationality Act (8 U.S.C. 1201(d)), or any other applicable requirement to undergo a medical exam prior to admission to the United States, for aliens described in section 602(b)(2) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note). (b)DurationThe waiver authorized under subsection (a) shall be for a period of 1 year, and may be extended for additional 1-year periods.(c)Requirement for medical exam after admission(1)In generalThe Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall ensure that any alien who does not undergo a medical exam prior to admission to the United States pursuant to this section, receives such an exam as soon as possible after the alien is admitted to the United States in order to address any public health concern, but in no event later than 90 days after the alien is admitted to the United States.(2)ReportOn the date that is one year after the date on which the waiver authority under subsection (a) is exercised, and on the date that is one year after any extension under subsection (b), the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall submit to the appropriate congressional committees a report on the medical exams given under paragraph (1). (d)NotificationIf the Secretary of State or the Secretary of Homeland Security exercises the waiver authority under subsection (a), or extends such a waiver under subsection (b), the Secretary shall notify the appropriate congressional committees.(e)Appropriate congressional committeesThe term appropriate congressional committees means— (1) the Committees on Armed Services of the House of Representatives and of the Senate;(2)the Committees on the Judiciary of the House of Representatives and of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate; and(4)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(f)Rule of constructionNothing in this Act may be construed to prevent the Secretary of State, the Secretary of Homeland Security, the Secretary of Defense, or the Secretary of Health and Human Services from adopting appropriate measures to prevent the spread of communicable diseases, including COVID–19, to the United States.(g)SunsetThe authority under subsections (a) and (b) expires on the date that is 3 years after the date of enactment of this Act. 